

115 HR 6606 IH: To designate the facility of the United States Postal Service located at 445 Main Street in Laceyville, Pennsylvania, as the “Melinda Mindy Gene Piccotti Post Office”.
U.S. House of Representatives
2018-07-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 6606IN THE HOUSE OF REPRESENTATIVESJuly 26, 2018Mr. Marino (for himself and Mr. Barletta) introduced the following bill; which was referred to the Committee on Oversight and Government ReformA BILLTo designate the facility of the United States Postal Service located at 445 Main Street in
			 Laceyville, Pennsylvania, as the Melinda Mindy Gene Piccotti Post Office.
	
		1.Melinda Mindy Gene Piccotti Post Office
 (a)DesignationThe facility of the United States Postal Service located at 445 Main Street in Laceyville, Pennsylvania, shall be known and designated as the Melinda Mindy Gene Piccotti Post Office.
 (b)ReferencesAny reference in a law, map, regulation, document, paper, or other record of the United States to the facility referred to in subsection (a) shall be deemed to be a reference to the Melinda Mindy Gene Piccotti Post Office.
			